Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 1 of 60




           EXHIBIT 5
                          Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 2 of 60

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints


         Claim 1 Elements                                                        Applicability
 A non‐transitory computer‐        Cisco Advanced Malware Protection (AMP) includes a non‐transitory computer‐readable media
 readable media storing            storing instructions that, when executed by one or more processors, cause the one or more
 instructions that, when           processors to: receive first vulnerability information (e.g., a smaller “sub‐set” of actual
 executed by one or more           vulnerabilities relevant to a particular operating system/application/version thereof, including
 processors, cause the one or      associated information including but not limited to information describing the actual
 more processors to:               vulnerabilities themselves, information describing endpoints that contain the particular
                                   operating system/application/version thereof, information describing
 receive first vulnerability       policy/detection/remediation techniques for addressing the actual vulnerabilities relevant to the
 information from at least one     particular operating system/application/version thereof including signature/policy updates for
 first data storage that is        anti‐virus/intrusion‐detection‐system (IDS)/firewall software, where such vulnerabilities each
 generated utilizing second        include a security weakness, gap, or flaw that could be exploited by an attack or threat, etc.)
 vulnerability information from at from at least one first data storage (e.g., memory on the at least one device storing a repository
 least one second data storage     of the smaller “sub‐set” of actual vulnerabilities relevant to a particular operating
 that is used to identify a        system/application/version thereof, etc.) that is generated utilizing second vulnerability
 plurality of potential            information (e.g., a larger “super‐set” list of possible vulnerabilities relevant to different
 vulnerabilities;                  operating systems/applications/versions thereof, including associated information including but
                                   not limited to information describing the possible vulnerabilities themselves, information
                                   describing the different operating systems/applications/versions thereof, information describing
                                   policy/detection/remediation techniques for addressing the potential vulnerabilities relevant to
                                   the different operating systems/applications/versions thereof including signature/policy updates
                                   for anti‐virus/intrusion‐detection‐system (IDS)/firewall software, where such vulnerabilities each
                                   include a security weakness, gap, or flaw that could be exploited by an attack or threat, etc.)
                                   from at least one second data storage (e.g., a Common Vulnerabilities and Exposures (CVE)
                                   database, etc.) that is used to identify a plurality of potential vulnerabilities (e.g., possible
                                   vulnerabilities relevant to different operating systems/applications/versions thereof, etc.);

                                    Note: See, for example, the evidence below (emphasis added, if any):


                                                                                                                             Page 1
                                                          EXHIBIT 5
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 3 of 60

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                   Applicability

                                      “AMP Cloud provides access to the global intelligence database that is constantly updated
                                       and augmented with new detections and provides a great breadth of knowledge to the AMP
                                       Connector through one‐to‐one hash lookups, a generic signature engine, and the machine
                                       learning engine.”




                                  https://www.cisco.com/c/dam/en/us/products/collateral/security/amp‐for‐endpoints/white‐
                                  paper‐c11‐740980.pdf

                                  “Compromises

                                  By definition, compromises represent potentially malicious activity that has been detected by
                                  AMP that has not been quarantined but that may require action on your part. Compromises are
                                  displayed through a heat map showing groups with compromised computers and a time graph



                                                                                                                         Page 2
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 4 of 60

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                   Applicability
                                  showing the number of compromises for each day or hour over the past 14 days. Click the Inbox
                                  link to view the compromises on the Inbox Tab and take steps to resolve them.”
                                  Cisco AMP for Endpoints User Guide, Chapter 1,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Common Vulnerabilities and Exposures

                                  The Common Vulnerabilities and Exposures (CVE) database records known vulnerabilities in
                                  various applications. All vulnerabilities are noted by their unique CVE ID. The CVE ID shown in the
                                  Console can be clicked to get more details on the vulnerability.”
                                  Cisco AMP for Endpoints User Guide, Chapter 20,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Designed for Cisco Firepower® network threat appliances, AMP for Networks detects, blocks,
                                  tracks, and contains malware threats across multiple threat vectors within a single system. It also
                                  provides the visibility and control necessary to protect your organization against highly
                                  sophisticated, targeted, zero-day, and persistent advanced malware threats.”
                                  https://www.cisco.com/c/en/us/products/collateral/security/amp‐appliances/datasheet‐c78‐
                                  733182.html (emphasis added)

                                  “Features and Benefits of Cisco AMP for Endpoints”

                                    Feature           Benefits
                                    ...               ...
                                    Dashboards        Gain visibility into your environment through a single pane of glass ‐ with
                                                      a view into hosts, devices, applications, users, files, and geolocation

                                                                                                                             Page 3
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 5 of 60

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                      Applicability
                                                      information, as well as advanced persistent threats (APTs), threat root
                                                      causes, and other vulnerabilities ‐ to provide a comprehensive contextual
                                                      view so that you can make informed security decisions.
                                    ...               ...
                                    Exploit           Memory attacks can penetrate endpoints, and malware evades security
                                    Prevention        defenses by exploiting vulnerabilities in applications and operating system
                                                      processes. The Exploit Prevention feature will defend endpoints from all
                                                      exploit‐based, memory injection attacks—including ransomware using in‐
                                                      memory techniques, web‐borne attacks that use shellcode to run a
                                                      payload, and zero‐day attacks on software vulnerabilities yet to be
                                                      patched.
                                    ...               ...
                                    Vulnerabilities   Identify vulnerable software and close attack pathways. This feature
                                                      shows a list of hosts that contain vulnerable software, a list of the
                                                      vulnerable software on each host, and the hosts most likely to be
                                                      compromised. Powered by our threat intelligence and security analytics,
                                                      AMP identifies vulnerable software being targeted by malware, shows
                                                      you the potential exploit, and provides you with a prioritized list of hosts
                                                      to patch.
                                   https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                   733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collater
                                   al/enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html
                                   (emphasis added)

 said first vulnerability          Cisco Advanced Malware Protection (AMP) includes said first vulnerability information (e.g., the
 information generated utilizing   smaller “sub‐set” of actual vulnerabilities relevant to a particular operating
 the second vulnerability          system/application/version thereof) generated utilizing the second vulnerability information
 information, by:                  (e.g., the larger “super‐set” list of possible vulnerabilities relevant to different operating

                                                                                                                             Page 4
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 6 of 60

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                         Applicability
                                    systems/applications/versions thereof), by: identifying at least one configuration (e.g., a
 identifying at least one           Windows, Mac, Linux, and/or Android operating system, etc., or an application/version thereof,
 configuration associated with a    etc.) associated with a plurality of devices (e.g., 50+ nodes licensed to use the software, etc.)
 plurality of devices including a   including a first device, a second device, and a third device, (e.g., a first, second, and third of the
 first device, a second device,     50+ nodes licensed to use the software, etc.) and
 and a third device, and
                                    Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                    any):

                                    “Vulnerabilities

                                    Vulnerabilities are displayed through a heat map that shows groups that include computers with
                                    known vulnerable applications installed.”
                                    Cisco AMP for Endpoints User Guide, Chapter 1,
                                    (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                    Updated: December 14, 2020

                                    “Deployment Options for Protection Everywhere

                                    Cybercriminals launch their attacks through a variety of entry points into organizations. To be
                                    truly effective at catching stealthy attacks, organizations need visibility into as many attack
                                    vectors as possible. Therefore, the AMP solution can be deployed at different control points
                                    throughout the extended network. Organizations can deploy the solution how and where they
                                    want it to meet their specific security needs. Options include those in the following list:”

                                    Product Name           Details




                                                                                                                                    Page 5
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 7 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                   Applicability
                                  Cisco AMP for        Protect PCs running Windows, Macs, Linux systems, and Android mobile
                                  Endpoints            devices using AMP’s lightweight connector, with no performance impact
                                                       on users. AMP for Endpoints can also be launched from AnyConnect v4.1.
                                  https://www.cisco.com/c/en/us/solutions/collateral/enterprise‐networks/advanced‐malware‐
                                  protection/solution‐overview‐c22‐734228.html (emphasis added)

                                  “Software requirements”

                                    Cisco AMP for      ● Microso Windows XP with Service Pack 3 or later
                                    Endpoints          ● Microso Windows Vista with Service Pack 2 or later
                                                       ● Microso Windows 7
                                                       ● Microso Windows 8 and 8.1
                                                       ● Microso Windows 10
                                                       ● Microso Windows Server 2003
                                                       ● Microsoft Windows Server 2008
                                                       ● Microso Windows Server 2012
                                                       ● Mac OS X 10.7 and later
                                                       ● Linux Red Hat Enterprise 6.5, 6.6, 6.7, 6.8, 7.2, and 7.3
                                                       ● Linux CentOS 6.4, 6.5, 6.6, 6.7, 6.8, 7.2 and 7.3
                                    Cisco AMP for      Android version 2.1 and later
                                    Endpoints on
                                    Android mobile
                                    devices
                                    Cisco AMP for      MDM supervised iOS version 11
                                    Endpoints on
                                    Apple iOS




                                                                                                                       Page 6
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 8 of 60

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                   Applicability
                                     https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                     733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collater
                                     al/enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html

                                     “Cisco’s AMP for endpoints subscription offerings begin with a minimum of 50 nodes, and thus
                                     inherently the network would include a plurality of devices (e.g., nodes, etc.), that include at
                                     least a first, second, and third device.”
                                     http://winncom.com.ua/wp‐content/uploads/2018/06/Cisco‐Advanced‐Malware‐Protection‐for‐
                                     Endpoints.pdf

 determining that the plurality of   Cisco Advanced Malware Protection (AMP) includes determining that the plurality of devices
 devices is actually vulnerable to   (e.g., 50+ nodes licensed to use the software, etc.) is actually vulnerable to at least one actual
 at least one actual vulnerability   vulnerability (e.g., one of a subset of the possible vulnerabilities that is relevant to the identified
 based on the identified at least    at least one operating system, etc.) based on the identified at least one configuration (e.g., a
 one configuration, utilizing the    Windows, Mac, Linux, and/or Android operating system, etc., or an application/version thereof,
 second vulnerability information    etc.), utilizing the second vulnerability information (e.g., the larger “super‐set” list of possible
 that is used to identify the        vulnerabilities relevant to different operating systems/applications/versions thereof) that is used
 plurality of potential              to identify the plurality of potential vulnerabilities (e.g., possible vulnerabilities relevant to
 vulnerabilities;                    different operating systems/applications/versions thereof, etc.);

                                     Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                     any):

                                     Note: Each node has “AMP for Endpoint” Connector software installed thereon that identifies
                                     the operating system/applications/versions thereof on such node and, based thereon, uses the
                                     second vulnerability information (e.g., the larger “super‐set” list of possible vulnerabilities
                                     relevant to different operating systems/applications/versions thereof) to identify the plurality of
                                     potential vulnerabilities.

                                                                                                                                    Page 7
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 9 of 60

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                       Applicability

                                   “Whenever an executable file is moved, copied, or executed the AMP for Endpoints Connector
                                   performs a cloud lookup to check the file disposition (clean, malicious, or unknown). If the
                                   executable file is an application with known vulnerabilities recorded in the Common
                                   Vulnerabilities and Exposures (CVE) database that information is displayed on the Vulnerable
                                   Software page.

                                   Currently the following applications and versions on Windows operating systems are reported on
                                   the vulnerabilities page:
                                   ...
                                   By default, all known vulnerable programs are shown.
                                   ...
                                   Additional information is available at the bottom of the expanded program list item. The
                                   following topics provide additional information through the associated links:
                                     Observed in Groups
                                     Last Observed (computer)
                                     Events
                                     File Trajectory"

                                   Cisco AMP for Endpoints User Guide, Chapter 20,
                                   (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                   Updated: December 14, 2020

 identify an occurrence in         Cisco Advanced Malware Protection (AMP) is configured to identify an occurrence (e.g., a discrete
 connection with at least one of   event that triggers at least one of the signature/policy updates for the anti‐virus, intrusion
 the plurality of devices;         detection, and/or firewall software, etc.) in connection with at least one of the plurality of devices
                                   (e.g., one of the 50+ nodes licensed to use the software, etc.);


                                                                                                                                Page 8
                          Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 10 of 60

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                         Applicability

                                     Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                     any):

                                     “Correlate discrete events into coordinated attacks: Cisco AMP for Networks illustrates the risk
                                     associated with an ongoing attack. It provides automated and prioritized lists of potentially
                                     compromised devices with combined security event data from multiple event sources.”
                                     https://www.cisco.com/c/en/us/products/collateral/security/amp‐appliances/datasheet‐c78‐
                                     733182.html (emphasis added)

 determine that the at least one     Cisco Advanced Malware Protection (AMP) is configured to determine that the at least one actual
 actual vulnerability of the at      vulnerability (e.g., one of the subset of the possible vulnerabilities that is relevant to the
 least one of the plurality of       identified at least one operating system, etc.) of the at least one of the plurality of devices (e.g.,
 devices is susceptible to being     one of the 50+ nodes licensed to use the software, etc.) is susceptible to being taken advantage
 taken advantage of by the           of by the occurrence (e.g., the discrete event that triggers at least one of the signature/policy
 occurrence identified in            updates for the anti‐virus, intrusion detection, and/or firewall software, etc.) identified in
 connection with the at least one    connection with the at least one of the plurality of devices (e.g., one of the 50+ nodes licensed to
 of the plurality of devices,        use the software, etc.), utilizing the first vulnerability information (e.g., the smaller “sub‐set” of
 utilizing the first vulnerability   actual vulnerabilities relevant to a particular operating system/application/version thereof); and
 information; and
                                     Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                     any):

                                     Note: The TETRA/ClamAV anti‐virus software includes signatures/policies that are triggered by
                                     some events, and that are not triggered by other events, so that only malicious events (relevant
                                     to the device’s operating system) trigger a response.



                                                                                                                                  Page 9
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 11 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                     Applicability
                                  “TETRA

                                  TETRA is a full antivirus replacement and should never be enabled if another antivirus engine is
                                  installed. TETRA can also consume significant bandwidth when downloading definition updates,
                                  so caution should be exercised before enabling it in a large environment.

                                  To enable TETRA and adjust settings go to Advanced Settings > TETRA in your policy.”
                                  Cisco AMP for Endpoints User Guide, Chapter 7,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Detection Engines

                                  Windows, Mac, and Linux Connectors have the option of enabling offline detection engines
                                  (TETRA for Windows and ClamAV for Mac and Linux) to protect the endpoint from malware
                                  without connecting to the Cisco Cloud to query each file.”
                                  Cisco AMP for Endpoints User Guide, Chapter 4,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  Note: The anti‐intrusion software includes signatures/policies that are triggered by some events,
                                  and that are not triggered by other events, so that only malicious events (relevant to the device’s
                                  operating system) trigger a response.

                                  “Detect and Block Exploit Attempts

                                  Cisco AMP for Networks builds on the Cisco Firepower Next‐Generation Intrusion Prevention
                                  System (NGIPS). When the system is deployed in line, it detects and blocks client‐side exploit

                                                                                                                            Page 10
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 12 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                       Applicability
                                  attempts that can lead to malicious file downloads, commonly referred to as drive‐by attacks.
                                  The NGIPS system can also protect against other vulnerability exploit attempts aimed at web
                                  browsers, Adobe Acrobat, Java, Flash, and other commonly targeted client applications. Acting as
                                  early as possible in the attack chain, the system attempts to limit collateral damage and avoid
                                  costly cleanup efforts.”
                                  https://www.cisco.com/c/en/us/products/collateral/security/amp‐appliances/datasheet‐c78‐
                                  733182.html (emphasis added)

                                  “Exploit Prevention (Connector version 6.0.5 and later)

                                  The AMP for Endpoints Exploit Prevention engine defends your endpoints from memory injection
                                  attacks commonly used by malware and other zero‐day attacks on unpatched software
                                  vulnerabilities. When it detects an attack against a protected process it will be blocked and
                                  generate an event but there will not be a quarantine. You can use Device Trajectory to help
                                  determine the vector of the attack and add it to a Custom Detections ‐ Simple list.

                                  To enable the exploit prevention engine, go to Modes and Engines in your policy and select Audit
                                  or Block mode. Audit mode is only available on AMP for Endpoints Windows Connector 7.3.1 and
                                  later. Earlier versions of the Connector will treat Audit mode the same as Block mode.”
                                  Cisco AMP for Endpoints User Guide, Chapter 7,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “AMP for Endpoints Premier subscriptions include Cisco SecureX Threat Hunting. Cisco SecureX
                                  Threat Hunting leverages the expertise of both Talos and the Cisco AMP Efficacy Research Team
                                  to help identify threats found within the customer environment. It is an analyst‐centric process
                                  that enables organizations to uncover hidden advanced threats missed by automated



                                                                                                                          Page 11
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 13 of 60

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                      Applicability
                                  preventative and detective controls. Once threats are detected, customers are notified so they
                                  can begin remediation.
                                  ...
                                  Remediation includes recommendations on actions that can or should be taken, to include
                                  pointed investigation components from the incident. Any possible mitigation measures for the
                                  specific incident may be included if applicable.”
                                  Cisco AMP for Endpoints User Guide, Chapter 28,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  "AMP for Endpoints Exploit Prevention ...‐ Device Flow Correlation, which inspects incoming and
                                  outgoing network communications of a process/file on the endpoint and allows the enforcement
                                  of a restrictive action according to the policy." Chapter 1,
                                  (https://www.cisco.com/c/dam/en/us/products/collateral/security/mitre‐att‐ck‐wp.pdf) Last
                                  Updated: April 2020

                                  Note: The firewall software includes signatures/policies that are triggered by some events, and
                                  that are not triggered by other events, so that only malicious events (relevant to the device’s
                                  operating system) trigger a response.

                                  “Firewall Connectivity

                                  To allow the AMP for Endpoints Connector to communicate with Cisco systems, the firewall must
                                  allow the clients to connect to certain servers over specific ports. There are three sets of servers
                                  depending on where you are located: one for the European Union, one for Asia Pacific, Japan,
                                  and Greater China, and one for the rest of the world.

                                  IMPORTANT! If your firewall requires IP address exceptions, see this Cisco TechNote.”

                                                                                                                             Page 12
                          Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 14 of 60

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                     Applicability
                                     Cisco AMP for Endpoints User Guide, Chapter 7,
                                     (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                     Updated: December 14, 2020

                                     “AMP for Endpoints Windows Connector 7.0.5

                                     New
                                      • Endpoint Isolation is a feature that lets you block incoming and outgoing network activity on
                                         a Windows computer to prevent threats such as data exfiltration and malware propagation.
                                      • System Process Protection notifications
                                          are less verbose. (CSCvn41948)
                                          are no longer sent when the process in question is excluded by process exclusions.
                                             (CSCvo90440)”
                                     Cisco AMP for Endpoints Release Notes, October 8, 2019 Update
                                     (https://docs.amp.cisco.com/Release%20Notes.pdf)

 cause utilization of different      Cisco Advanced Malware Protection (AMP) is configured to cause utilization of different
 occurrence mitigation actions of    occurrence mitigation actions of diverse occurrence mitigation types (e.g., firewall software‐,
 diverse occurrence mitigation       intrusion detection software‐, anti‐virus software‐related actions, etc.), including a firewall‐based
 types, including a firewall‐based   occurrence mitigation type (e.g., firewall software‐related actions including quarantining and/or
 occurrence mitigation type and      blocking, etc.) and a other occurrence mitigation type (e.g., intrusion detection software‐, anti‐
 a other occurrence mitigation       virus software‐, or any other non‐firewall software‐related actions, etc.), across the plurality of
 type, across the plurality of       devices (e.g., 50+ nodes licensed to use the software, etc.) for occurrence mitigation by
 devices for occurrence              preventing advantage being taken of actual vulnerabilities utilizing the different occurrence
 mitigation by preventing            mitigation actions of the diverse occurrence mitigation types (e.g., firewall software‐, intrusion
 advantage being taken of actual     detection software‐, anti‐virus software‐related actions, etc.) across the plurality of devices (e.g.,
 vulnerabilities utilizing the       50+ nodes licensed to use the software, etc.);
 different occurrence mitigation

                                                                                                                                 Page 13
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 15 of 60

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 1 Elements                                                    Applicability
 actions of the diverse             Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 occurrence mitigation types        any):
 across the plurality of devices;
                                    “Policy Summary

                                    Click on a policy to toggle between its expanded settings and collapsed view or use the Expand
                                    and Collapse All buttons at the top right of the list to do the same for all the policies on the page.




                                    View Changes will take you to a filtered view of the Audit Log showing all the changes for that
                                    specific policy. You can also use View All Changes at the top of the page to show changes to all
                                    policies.

                                                                                                                                 Page 14
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 16 of 60

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                      Applicability

                                  Click Edit to modify an existing policy or click Duplicate if you want to create a new policy with
                                  the same settings.”
                                  Cisco AMP for Endpoints User Guide, Chapter 4,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Outbreak Control

                                  The Outbreak Control menu contains items related to controlling outbreaks in your network.
                                  • Custom Detections
                                      o Simple to convict files that are not yet classified.
                                      o Advanced to create signatures that will detect parts of the Portable Executable (PE) file.
                                      o Android to warn of new threats or unwanted apps.
                                  • Application Control
                                      o Blocked Lists to stop executables from running.
                                      o Allowed Lists to create lists of applications that will not be wrongly detected.
                                  • Network
                                      o IP Blocked & Allowed Lists allow you to explicitly detect or allow connections to specified
                                         IP addresses.
                                  • Endpoint IOC
                                      o Initiate Scan to schedule and start IOC scans on your AMP for Endpoints Connectors
                                         (Administrator only).
                                      o Installed Endpoint IOCs to upload new endpoint IOCs and view installed endpoint IOCs
                                         (Administrator only).
                                      o Scan Summary to view the results of endpoint IOC scans.
                                  • Automated Actions



                                                                                                                             Page 15
                          Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 17 of 60

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                   Applicability
                                       o Automated Actions lets you set actions that automatically trigger when a specified event
                                           occurs on a computer.”
                                   Cisco AMP for Endpoints User Guide, Chapter 1,
                                   (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                   Updated: December 14, 2020

 wherein the at least one          Cisco Advanced Malware Protection (AMP) is configured wherein the at least one configuration
 configuration involves at least   (e.g., a Windows, Mac, Linux, and/or Android operating system, etc., or an application/version
 one operating system.             thereof, etc.) involves at least one operating system (e.g., a Windows, Mac, Linux, and/or Android
                                   operating system, etc., or an application/version thereof, etc.).

                                   Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                   any):

                                   “Vulnerabilities

                                   Vulnerabilities are displayed through a heat map that shows groups that include computers with
                                   known vulnerable applications installed.”
                                   Cisco AMP for Endpoints User Guide, Chapter 1,
                                   (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                   Updated: December 14, 2020

                                   “Deployment Options for Protection Everywhere

                                   Cybercriminals launch their attacks through a variety of entry points into organizations. To be
                                   truly effective at catching stealthy attacks, organizations need visibility into as many attack
                                   vectors as possible. Therefore, the AMP solution can be deployed at different control points


                                                                                                                             Page 16
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 18 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                      Applicability
                                  throughout the extended network. Organizations can deploy the solution how and where they
                                  want it to meet their specific security needs. Options include those in the following list:”

                                    Product Name      Details
                                    Cisco AMP for     Protect PCs running Windows, Macs, Linux systems, and Android mobile
                                    Endpoints         devices using AMP’s lightweight connector, with no performance impact
                                                      on users. AMP for Endpoints can also be launched from AnyConnect v4.1.
                                  https://www.cisco.com/c/en/us/solutions/collateral/enterprise‐networks/advanced‐malware‐
                                  protection/solution‐overview‐c22‐734228.html (emphasis added)

                                  “Software requirements”

                                    Cisco AMP for     ● Microso Windows XP with Service Pack 3 or later
                                    Endpoints         ● Microso Windows Vista with Service Pack 2 or later
                                                      ● Microso Windows 7
                                                      ● Microso Windows 8 and 8.1
                                                      ● Microso Windows 10
                                                      ● Microso Windows Server 2003
                                                      ● Microso Windows Server 2008
                                                      ● Microsoft Windows Server 2012
                                                      ● Mac OS X 10.7 and later
                                                      ● Linux Red Hat Enterprise 6.5, 6.6, 6.7, 6.8, 7.2, and 7.3
                                                      ● Linux CentOS 6.4, 6.5, 6.6, 6.7, 6.8, 7.2 and 7.3
                                    Cisco AMP for     Android version 2.1 and later
                                    Endpoints on
                                    Android mobile
                                    devices


                                                                                                                        Page 17
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 19 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 1 Elements                                                  Applicability
                                    Cisco AMP for     MDM supervised iOS version 11
                                    Endpoints on
                                    Apple iOS
                                  https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                  733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collater
                                  al/enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html




                                                                                                                    Page 18
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 20 of 60

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints


         Claim 2 Elements                                                            Applicability
 The non‐transitory computer‐         Cisco Advanced Malware Protection (AMP) infringes claim 1 and includes the non‐transitory
 readable media of Claim 1,           computer‐readable media of Claim 1, wherein the at least one actual vulnerability (e.g., one of a
 wherein the at least one actual      subset of the possible vulnerabilities that is relevant to the identified at least one operating
 vulnerability is one of the actual   system, etc.) is one of the actual vulnerabilities that are of the at least operating system (e.g., the
 vulnerabilities that are of the at   Windows, Mac, Linux, and/or Android operating system, etc., or an application/version thereof,
 least operating system that is       etc.) that is installed on the plurality of devices (e.g., 50+ nodes licensed to use the software,
 installed on the plurality of        etc.), the occurrence (e.g., the discrete event that triggers at least one of the signature/policy
 devices, the occurrence is at        updates for the anti‐virus, intrusion detection, and/or firewall software, etc.) is at least one of a
 least one of a plurality of          plurality of occurrences (e.g., one of discrete events that trigger at least one of the
 occurrences, and the                 signature/policy updates for the anti‐virus, intrusion detection, and/or firewall software, etc.),
 instructions include:                and the instructions include:

                                      Note: See, for example, the evidence below (emphasis added, if any):

                                      Note: As set forth below, a subset of intrusion‐related updates (e.g., Exploit Prevention Engine
                                      information, etc.) are communicated to the Connectors.

                                      “Updated Exploit Prevention Engine to include changes related to the vulnerability described in
                                      CVE‐2020‐0796.”
                                      Cisco AMP for Endpoints Release Notes, June 25, 2020 Update
                                      (https://docs.amp.cisco.com/Release%20Notes.pdf)

                                      “AMP for Endpoints Console 5.4.20200624

                                      Bugfixes/Updates
                                      • Fixed issue where MSSP partners were not able to see more than 25 customers on the MSSP
                                         partner page. (CSCvu61075)

                                                                                                                                    Page 19
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 21 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                   Applicability
                                   • Updated list of processes protected by and excluded from the AMP for Endpoints Windows
                                      Exploit Prevention engine.”
                                  Cisco AMP for Endpoints Release Notes, June 24, 2020 Update
                                  (https://docs.amp.cisco.com/Release%20Notes.pdf)

                                  “Deployment Options for Protection Everywhere

                                  Cybercriminals launch their attacks through a variety of entry points into organizations. To be
                                  truly effective at catching stealthy attacks, organizations need visibility into as many attack
                                  vectors as possible. Therefore, the AMP solution can be deployed at different control points
                                  throughout the extended network. Organizations can deploy the solution how and where they
                                  want it to meet their specific security needs. Options include those in the following list:”

                                    Product Name      Details
                                    Cisco AMP for     Protect PCs running Windows, Macs, Linux systems, and Android mobile
                                    Endpoints         devices using AMP’s lightweight connector, with no performance impact
                                                      on users. AMP for Endpoints can also be launched from AnyConnect v4.1.
                                  https://www.cisco.com/c/en/us/solutions/collateral/enterprise‐networks/advanced‐malware‐
                                  protection/solution‐overview‐c22‐734228.html (emphasis added)

                                  “Software requirements”

                                    Cisco AMP for     ●   Microso   Windows XP with Service Pack 3 or later
                                    Endpoints         ●   Microso   Windows Vista with Service Pack 2 or later
                                                      ●   Microso   Windows 7
                                                      ●   Microso   Windows 8 and 8.1
                                                      ●   Microso   Windows 10
                                                      ●   Microso   Windows Server 2003

                                                                                                                           Page 20
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 22 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                    Applicability
                                                      ● Microso Windows Server 2008
                                                      ● Microsoft Windows Server 2012
                                                      ● Mac OS X 10.7 and later
                                                      ● Linux Red Hat Enterprise 6.5, 6.6, 6.7, 6.8, 7.2, and 7.3
                                                      ● Linux CentOS 6.4, 6.5, 6.6, 6.7, 6.8, 7.2 and 7.3
                                    Cisco AMP for     Android version 2.1 and later
                                    Endpoints on
                                    Android mobile
                                    devices
                                    Cisco AMP for    MDM supervised iOS version 11
                                    Endpoints on
                                    Apple iOS
                                  https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                  733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collater
                                  al/enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html

                                  “Cisco’s AMP for endpoints subscription offerings begin with a minimum of 50 nodes, and thus
                                  inherently the network would include a plurality of devices (e.g., nodes, etc.), that include at
                                  least a first, second, and third device.”
                                  http://winncom.com.ua/wp‐content/uploads/2018/06/Cisco‐Advanced‐Malware‐Protection‐for‐
                                  Endpoints.pdf

                                  “Correlate discrete events into coordinated attacks: Cisco AMP for Networks illustrates the risk
                                  associated with an ongoing attack. It provides automated and prioritized lists of potentially
                                  compromised devices with combined security event data from multiple event sources.”
                                  https://www.cisco.com/c/en/us/products/collateral/security/amp‐appliances/datasheet‐c78‐
                                  733182.html (emphasis added)



                                                                                                                          Page 21
                          Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 23 of 60

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

          Claim 2 Elements                                                        Applicability
 first instructions that, when       Cisco Advanced Malware Protection (AMP) infringes claim 1 and includes first instructions (e.g.,
 executed by at least one first      server instructions, etc.) that, when executed by at least one first processor of the one or more
 processor of the one or more        processors of at least one server (e.g., one or more servers that includes, accesses, and/or serves:
 processors of at least one server   the Cisco AMP for Endpoints/Connectors, global intelligence database/CVE database, AMP for
 in communication with the at        Endpoints Console, etc.) in communication with the at least one second storage (e.g., a Common
 least one second storage, cause     Vulnerabilities and Exposures (CVE) database, etc.), cause the at least one first processor to:
 the at least one first processor    generate the first vulnerability information (e.g., the smaller “sub‐set” of actual vulnerabilities
 to:                                 relevant to a particular operating system/application/version thereof) utilizing the second
                                     vulnerability information (e.g., the larger “super‐set” list of possible vulnerabilities relevant to
 generate the first vulnerability    different operating systems/applications/versions thereof), and
 information utilizing the second
 vulnerability information, and      Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                     any):

                                        “AMP Cloud provides access to the global intelligence database that is constantly updated
                                         and augmented with new detections and provides a great breadth of knowledge to the AMP
                                         Connector through one‐to‐one hash lookups, a generic signature engine, and the machine
                                         learning engine.”




                                                                                                                                Page 22
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 24 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                     Applicability




                                  https://www.cisco.com/c/dam/en/us/products/collateral/security/amp‐for‐endpoints/white‐
                                  paper‐c11‐740980.pdf

                                  “Common Vulnerabilities and Exposures

                                  The Common Vulnerabilities and Exposures (CVE) database records known vulnerabilities in
                                  various applications. All vulnerabilities are noted by their unique CVE ID. The CVE ID shown in the
                                  Console can be clicked to get more details on the vulnerability.”
                                  Cisco AMP for Endpoints User Guide, Chapter 20,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Features and Benefits of Cisco AMP for Endpoints”

                                    Feature           Benefits

                                                                                                                            Page 23
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 25 of 60

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                   Applicability
                                    ...              ...
                                    Dashboards       Gain visibility into your environment through a single pane of glass ‐ with
                                                     a view into hosts, devices, applications, users, files, and geolocation
                                                     information, as well as advanced persistent threats (APTs), threat root
                                                     causes, and other vulnerabilities ‐ to provide a comprehensive contextual
                                                     view so that you can make informed security decisions.
                                   ...               ...
                                   Exploit           Memory attacks can penetrate endpoints, and malware evades security
                                   Prevention        defenses by exploiting vulnerabilities in applications and operating system
                                                     processes. The Exploit Prevention feature will defend endpoints from all
                                                     exploit‐based, memory injection attacks—including ransomware using in‐
                                                     memory techniques, web‐borne attacks that use shellcode to run a
                                                     payload, and zero‐day attacks on software vulnerabilities yet to be
                                                     patched.
                                   ...               ...
                                   Vulnerabilities   Identify vulnerable software and close attack pathways. This feature
                                                     shows a list of hosts that contain vulnerable software, a list of the
                                                     vulnerable software on each host, and the hosts most likely to be
                                                     compromised. Powered by our threat intelligence and security analytics,
                                                     AMP identifies vulnerable software being targeted by malware, shows
                                                     you the potential exploit, and provides you with a prioritized list of hosts
                                                     to patch.
                                  https://www.cisco.com/c/en/us/products/collateral/security/fireamp‐endpoints/datasheet‐c78‐
                                  733181.html?referring_site=RE&pos=1&page=https://www.cisco.com/c/en/us/solutions/collater
                                  al/enterprise‐networks/advanced‐malware‐protection/solution‐overview‐c22‐734228.html
                                  (emphasis added)

                                  “Introduction

                                                                                                                        Page 24
                          Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 26 of 60

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                        Applicability

                                    Memory attacks penetrate via endpoints and malware evades security defenses by exploiting
                                    vulnerabilities in applications and operating system processes. A majority of these attacks
                                    operate in the memory space of the exploited application and remain untouched by most
                                    security solutions once they gain access to the memory.”
                                    https://www.cisco.com/c/dam/en/us/products/collateral/security/amp‐for‐endpoints/c11‐
                                    742008‐00‐cisco‐amp‐for‐endpoints‐wp‐v2a.pdf (emphasis added)

 communicate, from the at least     Cisco Advanced Malware Protection (AMP) infringes claim 1 and is configured to communicate,
 one server and to the at least     from the at least one server (e.g., the one or more servers that includes, accesses, and/or serves:
 one of the plurality of devices    the Cisco AMP for Endpoints/Connectors, global intelligence database/CVE database, AMP for
 over at least one network, the     Endpoints Console, etc.) and to the at least one of the plurality of devices (e.g., one of the 50+
 first vulnerability information;   nodes licensed to use the software, etc.) over at least one network, the first vulnerability
                                    information (e.g., the smaller “sub‐set” of actual vulnerabilities relevant to a particular operating
                                    system/application/version thereof);

                                    Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                    any):

                                    Note: As set forth below, Cisco AMP for Endpoints includes AMP Update Server software that
                                    generates (and communicates to the Connectors/devices) at least a portion of the first
                                    vulnerability information (e.g., signature/policy updates for anti‐virus/intrusion‐detection‐system
                                    (IDS)/firewall software) utilizing the second vulnerability information (e.g., ALL signature/policy
                                    updates for anti‐virus/intrusion‐detection‐system (IDS)/firewall software available at the AMP
                                    Update server and/or other update servers). As set forth below, the AMP Update Server and/or
                                    other servers automatically determine which of the updates to generate and communicate.




                                                                                                                                Page 25
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 27 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                      Applicability
                                  Note: As set forth below, a subset of virus scanner updates (e.g., TETRA signatures, etc.) are
                                  communicated to the Connectors.

                                  “The AMP Update Server is designed to reduce the high volume of network traffic consumed by
                                  the AMP for Endpoints Windows Connector while fetching TETRA definition updates from Cisco
                                  servers. The utility aims to reduce the update bandwidth consumption by acting either as a
                                  caching HTTP proxy server, or by periodically fetching updates to a location that can be served by
                                  an on‐premises HTTP server that you must set up and configure. You must enable your Local
                                  AMP Update Server under the TETRA section of your Windows policies. It may take an hour or
                                  longer for the AMP Update Server to download initial content from the Cisco Cloud.”
                                  Cisco AMP for Endpoints User Guide, Chapter 27,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  Note: As set forth below, a subset of intrusion‐related updates (e.g., Exploit Prevention Engine
                                  information, etc.) are communicated to the Connectors.

                                  “Updated Exploit Prevention Engine to include changes related to the vulnerability described in
                                  CVE‐2020‐0796.”
                                  Cisco AMP for Endpoints Release Notes, June 25, 2020 Update
                                  (https://docs.amp.cisco.com/Release%20Notes.pdf)

                                  “AMP for Endpoints Console 5.4.20200624

                                  Bugfixes/Updates
                                  • Fixed issue where MSSP partners were not able to see more than 25 customers on the MSSP
                                     partner page. (CSCvu61075)



                                                                                                                            Page 26
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 28 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                   Applicability
                                   • Updated list of processes protected by and excluded from the AMP for Endpoints Windows
                                      Exploit Prevention engine.”
                                  Cisco AMP for Endpoints Release Notes, June 24, 2020 Update
                                  (https://docs.amp.cisco.com/Release%20Notes.pdf)

                                  “AMP for Endpoints Premier subscriptions include Cisco SecureX Threat Hunting. Cisco SecureX
                                  Threat Hunting leverages the expertise of both Talos and the Cisco AMP Efficacy Research Team
                                  to help identify threats found within the customer environment. It is an analyst‐centric process
                                  that enables organizations to uncover hidden advanced threats missed by automated
                                  preventative and detective controls. Once threats are detected, customers are notified so they
                                  can begin remediation.
                                  ...
                                  Remediation includes recommendations on actions that can or should be taken, to include
                                  pointed investigation components from the incident. Any possible mitigation measures for the
                                  specific incident may be included if applicable.”
                                  Cisco AMP for Endpoints User Guide, Chapter 28,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Exploit Prevention (Connector version 6.0.5 and later)

                                  The AMP for Endpoints Exploit Prevention engine defends your endpoints from memory injection
                                  attacks commonly used by malware and other zero‐day attacks on unpatched software
                                  vulnerabilities. When it detects an attack against a protected process it will be blocked and
                                  generate an event but there will not be a quarantine. You can use Device Trajectory to help
                                  determine the vector of the attack and add it to a Custom Detections ‐ Simple list.




                                                                                                                          Page 27
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 29 of 60

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                       Applicability
                                  To enable the exploit prevention engine, go to Modes and Engines in your policy and select Audit
                                  or Block mode. Audit mode is only available on AMP for Endpoints Windows Connector 7.3.1 and
                                  later. Earlier versions of the Connector will treat Audit mode the same as Block mode.”
                                  Cisco AMP for Endpoints User Guide, Chapter 7,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  "AMP for Endpoints Exploit Prevention ...‐ Device Flow Correlation, which inspects incoming and
                                  outgoing network communications of a process/file on the endpoint and allows the enforcement
                                  of a restrictive action according to the policy." Page 13,
                                  (https://www.cisco.com/c/dam/en/us/products/collateral/security/mitre‐att‐ck‐wp.pdf Last
                                  Updated: April 2020

                                  Note: As set forth below, a subset of firewall updates (e.g., firewall‐related isolation information,
                                  etc.) are communicated to the Connectors.

                                  “AMP for Endpoints Console 5.4.20191001

                                  New
                                   Beta ‐ Endpoint Isolation IP Allow lists: there is a new Endpoint Isolation IP Allow list type
                                     under Outbreak Control > Network ‐ IP Block & Allow Lists.
                                     IP lists with no ports and less than 200 IP addresses that are connected to Endpoint
                                        Isolation in policies will be migrated; IP lists that don’t meet these criteria will not be
                                        migrated and will need to be recreated as Endpoint Isolation IP Allow lists and added to
                                        the Endpoint Isolation policy.
                                     Policies and groups using the Endpoint Isolation IP Allow lists will appear in the IP List
                                        details panel. All new IP allow lists for Endpoint Isolation must be created using this new
                                        list type.”


                                                                                                                              Page 28
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 30 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                   Applicability
                                  Cisco AMP for Endpoints Release Notes, October 1, 2019 Update
                                  (https://docs.amp.cisco.com/Release%20Notes.pdf)

                                  “AMP for Endpoints Windows Connector 7.0.5

                                  New
                                   • Endpoint Isolation is a feature that lets you block incoming and outgoing network activity on
                                      a Windows computer to prevent threats such as data exfiltration and malware propagation.
                                   • System Process Protection notifications
                                       are less verbose. (CSCvn41948)
                                       are no longer sent when the process in question is excluded by process exclusions.
                                          (CSCvo90440)”
                                  Cisco AMP for Endpoints Release Notes, October 8, 2019 Update
                                  (https://docs.amp.cisco.com/Release%20Notes.pdf)

                                  “Blocked List Data Source enables you to select the IP blocked lists your Connectors use. If you
                                  select Custom, your Connectors will only use the IP blocked lists you have added to the policy.
                                  Choose Cisco to have your Connectors only use the Cisco Intelligence Feed to define malicious
                                  sites. The Cisco Intelligence Feed represents IP addresses determined by Talos to have a poor
                                  reputation. All the IP addresses in this list are flushed every 24 hours. If Talos continues to
                                  observe poor behavior related to an address it will be added back to the list. The Custom and
                                  Cisco option will allow you to use both the IP blocked lists you have added to the policy and the
                                  Cisco Intelligence Feed.”
                                  Cisco AMP for Endpoints User Guide, Chapter 4,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  Note: Following is evidence of other update servers (other than the AMP Update Server):


                                                                                                                            Page 29
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 31 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                   Applicability

                                  “North America Firewall Exceptions

                                  Organizations located in North America must allow connectivity from the Connector to the
                                  following servers over HTTPS (TCP 443):
                                   • Event Server ‐ intake.amp.cisco.com
                                   • Management Server ‐ mgmt.amp.cisco.com
                                   • Policy Server ‐ policy.amp.cisco.com
                                   • Error Reporting ‐ crash.amp.cisco.com
                                   • Endpoint IOC Downloads ‐ ioc.amp.cisco.com
                                   • Advanced Custom Signatures ‐ custom‐signatures.amp.cisco.com
                                   • Connector Upgrades ‐ upgrades.amp.cisco.com (TCP 80 and 443)
                                   • Remote File Fetch ‐ rff.amp.cisco.com
                                  To allow the Connector to communicate with Cisco cloud servers for file and network disposition
                                  lookups the firewall must allow the clients to connect to the following server over TCP 443:
                                   • Cloud Host ‐ cloud‐ec.amp.cisco.com
                                  For AMP for Endpoints Windows version 5.0 and higher you will need to use the following Cloud
                                  Host address and enrollment server (both TCP 443) instead:
                                   • Cloud Host ‐ cloud‐ec‐asn.amp.cisco.com
                                   • Enrollment Server ‐ enrolment.amp.cisco.com
                                  If you have TETRA enabled on any of your AMP for Endpoints Connectors you must allow access
                                  to the following server over TCP 80 and 443 for signature updates:
                                   • Update Server ‐ tetra‐defs.amp.cisco.com
                                  To use Orbital on your AMP for Endpoints Connectors, you must allow access to the following
                                  servers over TCP 443:
                                   • Orbital Updates ‐ orbital.amp.cisco.com
                                   • Orbital Queries ‐ ncp.orbital.amp.cisco.com
                                   • Orbital Installer ‐ update.orbital.amp.cisco.com


                                                                                                                         Page 30
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 32 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                     Applicability
                                  If you have Behavioral Protection enabled on your AMP for Endpoints Windows Connectors you
                                  need to allow access to the following server over TCP 443 for signature updates:
                                   • Behavioral Protection Signatures ‐ apde.amp.cisco.com”
                                  Cisco AMP for Endpoints User Guide, Chapter 7,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Cisco‐Maintained Exclusions

                                  Cisco‐Maintained Exclusions are created and maintained by Cisco to provide better compatibility
                                  between the AMP for Endpoints Connector and antivirus, security, or other software. Click the
                                  Cisco‐Maintained Exclusions button to view the list of exclusions. These cannot be deleted or
                                  modified and are presented so you can see which files and directories are being excluded for
                                  each application. These exclusions may also be updated over time with improvements and new
                                  exclusions may be added for new versions of an application. When one of these exclusions is
                                  updated, any policies using the exclusion will also be updated so the new exclusions are pushed
                                  to your Connectors.

                                  Each row displays the operating system, exclusion set name, the number of exclusions, the
                                  number of groups using the exclusion set, and the number of computers using the exclusion set.
                                  You can use the search bar to find exclusion sets by name, path, extension, threat name, or SHA‐
                                  256. You can also filter the list by operating system by clicking on the respective tabs.”
                                  Cisco AMP for Endpoints User Guide, Chapter 3,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020




                                                                                                                          Page 31
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 33 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

                                  “Windows Connector: Product Updates




                                  When a product update is available, you can choose whether or not to update your endpoints on
                                  a per‐policy basis. You will see an entry in the Product Version dropdown menu showing which
                                  version you are going to and it will populate the Update Server so you can see where the files
                                  will be pulled from. There will also be information to show how many Connectors in groups that
                                  use the policy will require a reboot after updating.

                                  You can then define the window in which updates are allowed to occur by choosing a Date
                                  Range. In Date Range, click Start to select a date and time for your start window and End to
                                  select a date and time for your end window. The Update Interval allows you to specify how long
                                  your Connectors will wait between checks for new product updates, including Orbital updates.
                                  This can be configured between every 30 minutes to every 24 hours to reduce network traffic.

                                  Between the times set in the Date Range, if a Connector calls home to pick up a policy, it will pick
                                  up the product update. Because the Connector calls home at an interval dependent on the



                                                                                                                             Page 32
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 34 of 60

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 2 Elements                                                       Applicability
                                     Heartbeat Interval, you will want to plan your Update Window accordingly; that is, make sure the
                                     interval specified in the Update Window is larger than the Heartbeat Interval.

                                     If you are updating to version 4.3 or later of the AMP for Endpoints Windows Connector you will
                                     be presented with different reboot options. As of version 4.3 some updates may not require a
                                     reboot to take effect.”
                                     Cisco AMP for Endpoints User Guide, Chapter 4,
                                     (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                     Updated: December 14, 2020

 second instructions that are        Cisco Advanced Malware Protection (AMP) infringes claim 1 and includes second instructions
 configured to be stored on the      (e.g., instructions associated with a Connector, etc.) that are configured to be stored on the at
 at least one first data storage     least one first data storage (e.g., memory on the at least one device, etc.) which is part of the at
 which is part of the at least one   least one of the plurality of devices (e.g., one of the 50+ nodes licensed to use the software, etc.)
 of the plurality of devices and     and that, when the second instructions (e.g., instructions associated with a Connector, etc.) are
 that, when the second               executed by at least one second processor of the one or more processors of the at least one of the
 instructions are executed by at     plurality of devices (e.g., one of the 50+ nodes licensed to use the software, etc.), cause the at
 least one second processor of       least one second processor to: receive, from the at least one server (e.g., the one or more servers
 the one or more processors of       that includes, accesses, and/or serves: the Cisco AMP for Endpoints/Connectors, global
 the at least one of the plurality   intelligence database/CVE database, AMP for Endpoints Console, etc.) and at the at least one of
 of devices, cause the at least      the plurality of devices (e.g., one of the 50+ nodes licensed to use the software, etc.) over the at
 one second processor to:            least one network, the first vulnerability information (e.g., the smaller “sub‐set” of actual
                                     vulnerabilities relevant to a particular operating system/application/version thereof),
 receive, from the at least one
 server and at the at least one of   Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 the plurality of devices over the   any):
 at least one network, the first
 vulnerability information,

                                                                                                                                 Page 33
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 35 of 60

                                                     PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 2 Elements                                                          Applicability
                                       Note: As set forth above, Cisco AMP for Endpoints includes AMP Update Server software that
                                       generates (and communicates to the Connectors/devices) at least a portion of the first
                                       vulnerability information (e.g., signature/policy updates for anti‐virus/intrusion‐detection‐system
                                       (IDS)/firewall software), which is received by the plurality of devices.

 store the first vulnerability         Cisco Advanced Malware Protection (AMP) infringes claim 1 and is configured to store the first
 information on the at least one       vulnerability information (e.g., the smaller “sub‐set” of actual vulnerabilities relevant to a
 first data storage, and               particular operating system/application/version thereof) on the at least one first data storage
                                       (e.g., memory on the at least one device, etc.), and

                                       Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                       any):

                                       Note: As set forth above, Cisco AMP for Endpoints includes AMP Update Server software that
                                       generates (and communicates to the Connectors/devices) at least a portion of the first
                                       vulnerability information (e.g., signature/policy updates for anti‐virus/intrusion‐detection‐system
                                       (IDS)/firewall software), which is received by the plurality of devices, and stored thereon for use
                                       that will be expanded upon below.

 receive the first vulnerability       Cisco Advanced Malware Protection (AMP) infringes claim 1 and is configured to receive the first
 information from the at least         vulnerability information (e.g., the smaller “sub‐set” of actual vulnerabilities relevant to a
 one first data storage, the first     particular operating system/application/version thereof) from the at least one first data storage
 vulnerability information being       (e.g., memory on the at least one device, etc.), the first vulnerability information (e.g., the smaller
 relevant to the actual                “sub‐set” of actual vulnerabilities relevant to a particular operating system/application/version
 vulnerabilities of the at least one   thereof) being relevant to the actual vulnerabilities (e.g., a subset of the possible vulnerabilities
 operating system of the at least      that is relevant to the identified at least one operating system, etc.) of the at least one operating
 one of the plurality of devices,      system (e.g., the Windows, Mac, Linux, and/or Android operating system, etc., or an
 and excluding at least a portion

                                                                                                                                    Page 34
                          Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 36 of 60

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

          Claim 2 Elements                                                         Applicability
 of the second vulnerability         application/version thereof, etc.) of the at least one of the plurality of devices (e.g., one of the
 information that is not relevant    50+ nodes licensed to use the software, etc.), and excluding at least a portion of the second
 to the actual vulnerabilities of    vulnerability information (e.g., the larger “super‐set” list of possible vulnerabilities relevant to
 the at least one operating          different operating systems/applications/versions thereof) that is not relevant to the actual
 system of the at least one of the   vulnerabilities (e.g., a subset of the possible vulnerabilities that is relevant to the identified at
 plurality of devices;               least one operating system, etc.) of the at least one operating system (e.g., the Windows, Mac,
                                     Linux, and/or Android operating system, etc., or an application/version thereof, etc.) of the at
                                     least one of the plurality of devices (e.g., one of the 50+ nodes licensed to use the software, etc.);

                                     Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                     any):

                                     Note: As set forth above, Cisco AMP for Endpoints includes AMP Update Server software that
                                     generates (and communicates to the Connectors/devices) at least a portion of the first
                                     vulnerability information (e.g., signature/policy updates for anti‐virus/intrusion‐detection‐system
                                     (IDS)/firewall software), which is received by the plurality of devices, and stored thereon for
                                     being subsequently accessed (e.g. received) for use that will be expanded upon below.

 third instructions that are         Cisco Advanced Malware Protection (AMP) infringes claim 1 and includes third instructions (e.g.,
 configured to be stored on the      instructions associated with anti‐virus software, etc.) that are configured to be stored on the at
 at least one first data storage     least one first data storage (e.g., memory on the at least one device, etc.) which is part of the at
 which is part of the at least one   least one of the plurality of devices (e.g., one of the 50+ nodes licensed to use the software, etc.)
 of the plurality of devices and     and that, when the third instructions (e.g., instructions associated with anti‐virus software, etc.)
 that, when the third instructions   are executed by the at least one second processor, cause the at least one second processor to:
 are executed by the at least one    identify a first portion of the first vulnerability information (e.g., a first segment of the smaller
 second processor, cause the at      “sub‐set” of actual vulnerabilities relevant to a particular operating system/application/version
 least one second processor to:      thereof) that includes data inspection‐related information (e.g., signature/policy updates for anti‐


                                                                                                                                  Page 35
                             Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 37 of 60

                                                       PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

          Claim 2 Elements                                                             Applicability
 identify a first portion of the first   virus software, etc.) that is relevant to at least one of the actual vulnerabilities (e.g., a subset of
 vulnerability information that          the possible vulnerabilities that is relevant to the identified at least one operating system, etc.) of
 includes data inspection‐related        the at least one operating system (e.g., the Windows, Mac, Linux, and/or Android operating
 information that is relevant to at      system, etc., or an application/version thereof, etc.) of the at least one of the plurality of devices
 least one of the actual                 (e.g., one of the 50+ nodes licensed to use the software, etc.), and that excludes other data
 vulnerabilities of the at least one     inspection‐related information of the second vulnerability information (e.g., the larger “super‐set”
 operating system of the at least        list of possible vulnerabilities relevant to different operating systems/applications/versions
 one of the plurality of devices,        thereof) that is not relevant to the actual vulnerabilities (e.g., a subset of the possible
 and that excludes other data            vulnerabilities that is relevant to the identified at least one operating system, etc.) of the at least
 inspection‐related information          one operating system (e.g., the Windows, Mac, Linux, and/or Android operating system, etc., or
 of the second vulnerability             an application/version thereof, etc.) of the at least one of the plurality of devices (e.g., one of the
 information that is not relevant        50+ nodes licensed to use the software, etc.),
 to the actual vulnerabilities of
 the at least one operating              Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 system of the at least one of the       any):
 plurality of devices,
                                         Note: As set forth below, a subset of virus scanner updates (e.g., TETRA signatures, etc.) are
                                         communicated to the Connectors.

                                         “The AMP Update Server is designed to reduce the high volume of network traffic consumed by
                                         the AMP for Endpoints Windows Connector while fetching TETRA definition updates from Cisco
                                         servers. The utility aims to reduce the update bandwidth consumption by acting either as a
                                         caching HTTP proxy server, or by periodically fetching updates to a location that can be served by
                                         an on‐premises HTTP server that you must set up and configure. You must enable your Local
                                         AMP Update Server under the TETRA section of your Windows policies. It may take an hour or
                                         longer for the AMP Update Server to download initial content from the Cisco Cloud.”




                                                                                                                                      Page 36
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 38 of 60

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 2 Elements                                                     Applicability
                                      Cisco AMP for Endpoints User Guide, Chapter 27,
                                      (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                      Updated: December 14, 2020

 identify a first occurrence of the   Cisco Advanced Malware Protection (AMP) infringes claim 1 and is configured to identify a first
 plurality of occurrences in          occurrence (e.g., a first discrete event that triggers at least one of the signature/policy updates
 connection with the at least one     for the anti‐virus software, etc.) of the plurality of occurrences in connection with the at least one
 of the plurality of devices, and     of the plurality of devices (e.g., one of the 50+ nodes licensed to use the software, etc.), and

                                      Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                      any):

                                      “Correlate discrete events into coordinated attacks: Cisco AMP for Networks illustrates the risk
                                      associated with an ongoing attack. It provides automated and prioritized lists of potentially
                                      compromised devices with combined security event data from multiple event sources.”
                                      https://www.cisco.com/c/en/us/products/collateral/security/amp‐appliances/datasheet‐c78‐
                                      733182.html (emphasis added)

 cause a determination whether        Cisco Advanced Malware Protection (AMP) infringes claim 1 and is configured to cause a
 the at least one of the actual       determination whether the at least one of the actual vulnerabilities relevant to the data
 vulnerabilities relevant to the      inspection‐related information (e.g., signature/policy updates for anti‐virus software, etc.) is
 data inspection‐related              susceptible to being taken advantage of by the first occurrence (e.g., the first discrete event that
 information is susceptible to        triggers at least one of the signature/policy updates for the anti‐virus software, etc.) identified in
 being taken advantage of by the      connection with the at least one of the plurality of devices (e.g., one of the 50+ nodes licensed to
 first occurrence identified in       use the software, etc.), utilizing the data inspection‐related information (e.g., signature/policy
 connection with the at least one     updates for anti‐virus software, etc.);
 of the plurality of devices,


                                                                                                                                   Page 37
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 39 of 60

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

          Claim 2 Elements                                                  Applicability
 utilizing the data inspection‐    Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 related information;              any):

                                   Note: The TETRA/ClamAV anti‐virus software includes signatures/policies that are triggered by
                                   some events, and that are not triggered by other events, so that only malicious events (relevant
                                   to the device’s operating system) trigger a response.

                                   “TETRA

                                   TETRA is a full antivirus replacement and should never be enabled if another antivirus engine is
                                   installed. TETRA can also consume significant bandwidth when downloading definition updates,
                                   so caution should be exercised before enabling it in a large environment.

                                   To enable TETRA and adjust settings go to Advanced Settings > TETRA in your policy.”
                                   Cisco AMP for Endpoints User Guide, Chapter 7,
                                   (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                   Updated: December 14, 2020

                                   “Detection Engines

                                   Windows, Mac, and Linux Connectors have the option of enabling offline detection engines
                                   (TETRA for Windows and ClamAV for Mac and Linux) to protect the endpoint from malware
                                   without connecting to the Cisco Cloud to query each file.”
                                   Cisco AMP for Endpoints User Guide, Chapter 4,
                                   (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                   Updated: December 14, 2020




                                                                                                                           Page 38
                          Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 40 of 60

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

          Claim 2 Elements                                                          Applicability
 fourth instructions that are        Cisco Advanced Malware Protection (AMP) infringes claim 1 and includes fourth instructions (e.g.,
 configured to be stored on the      instructions associated with intrusion‐detection software, etc.) that are configured to be stored
 at least one first data storage     on the at least one first data storage (e.g., memory on the at least one device, etc.) which is part
 which is part of the at least one   of the at least one of the plurality of devices (e.g., one of the 50+ nodes licensed to use the
 of the plurality of devices and     software, etc.) and that, when the fourth instructions (e.g., instructions associated with intrusion‐
 that, when the fourth               detection software, etc.) are executed by the at least one second processor, cause the at least
 instructions are executed by the    one second processor to: identify a second portion of the first vulnerability information (e.g., a
 at least one second processor,      second segment of the smaller “sub‐set” of actual vulnerabilities relevant to a particular
 cause the at least one second       operating system/application/version thereof) that includes traffic inspection‐related information
 processor to:                       (e.g., signature/policy updates for intrusion‐detection software, etc.) that is relevant to at least
                                     one of the actual vulnerabilities (e.g., a subset of the possible vulnerabilities that is relevant to
 identify a second portion of the    the identified at least one operating system, etc.) of the at least one operating system (e.g., the
 first vulnerability information     Windows, Mac, Linux, and/or Android operating system, etc., or an application/version thereof,
 that includes traffic inspection‐   etc.) of the at least one of the plurality of devices (e.g., one of the 50+ nodes licensed to use the
 related information that is         software, etc.), and that excludes other traffic inspection‐related information of the second
 relevant to at least one of the     vulnerability information (e.g., the larger “super‐set” list of possible vulnerabilities relevant to
 actual vulnerabilities of the at    different operating systems/applications/versions thereof) that is not relevant to the actual
 least one operating system of
                                     vulnerabilities (e.g., a subset of the possible vulnerabilities that is relevant to the identified at
 the at least one of the plurality
                                     least one operating system, etc.) of the at least one operating system (e.g., the Windows, Mac,
 of devices, and that excludes
                                     Linux, and/or Android operating system, etc., or an application/version thereof, etc.) of the at
 other traffic inspection‐related
                                     least one of the plurality of devices (e.g., one of the 50+ nodes licensed to use the software, etc.),
 information of the second
 vulnerability information that is
                                     Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 not relevant to the actual
                                     any):
 vulnerabilities of the at least one
 operating system of the at least
 one of the plurality of devices,    Note: As set forth below, a subset of intrusion‐related updates (e.g., Exploit Prevention Engine
                                     information, etc.) are communicated to the Connectors.


                                                                                                                                 Page 39
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 41 of 60

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                       Applicability

                                    “Updated Exploit Prevention Engine to include changes related to the vulnerability described in
                                    CVE‐2020‐0796.”
                                    Cisco AMP for Endpoints Release Notes, June 25, 2020 Update
                                    (https://docs.amp.cisco.com/Release%20Notes.pdf)

                                    “AMP for Endpoints Console 5.4.20200624

                                    Bugfixes/Updates
                                     • Fixed issue where MSSP partners were not able to see more than 25 customers on the MSSP
                                        partner page. (CSCvu61075)
                                     • Updated list of processes protected by and excluded from the AMP for Endpoints Windows
                                        Exploit Prevention engine.”
                                    Cisco AMP for Endpoints Release Notes, June 24, 2020 Update
                                    (https://docs.amp.cisco.com/Release%20Notes.pdf)

 identify a second occurrence of    Cisco Advanced Malware Protection (AMP) infringes claim 1 and is configured to identify a
 the plurality of occurrences in    second occurrence (e.g., a second discrete event that triggers at least one of the signature/policy
 connection with the at least one   updates for the intrusion‐detection software, etc.) of the plurality of occurrences in connection
 of the plurality of devices, and   with the at least one of the plurality of devices (e.g., one of the 50+ nodes licensed to use the
                                    software, etc.), and

                                    Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                    any):

                                    “Correlate discrete events into coordinated attacks: Cisco AMP for Networks illustrates the risk
                                    associated with an ongoing attack. It provides automated and prioritized lists of potentially
                                    compromised devices with combined security event data from multiple event sources.”

                                                                                                                              Page 40
                          Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 42 of 60

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                   Applicability
                                     https://www.cisco.com/c/en/us/products/collateral/security/amp‐appliances/datasheet‐c78‐
                                     733182.html (emphasis added)

 cause a determination whether       Cisco Advanced Malware Protection (AMP) infringes claim 1 and is configured to cause a
 the at least one of the actual      determination whether the at least one of the actual vulnerabilities relevant to the traffic
 vulnerabilities relevant to the     inspection‐related information (e.g., signature/policy updates for intrusion‐detection software,
 traffic inspection‐related          etc.) is susceptible to being taken advantage of by the second occurrence (e.g., the second
 information is susceptible to       discrete event that triggers at least one of the signature/policy updates for the intrusion‐
 being taken advantage of by the     detection software, etc.) identified in connection with the at least one of the plurality of devices
 second occurrence identified in     (e.g., one of the 50+ nodes licensed to use the software, etc.), utilizing the traffic inspection‐
 connection with the at least one    related information (e.g., signature/policy updates for intrusion‐detection software, etc.);
 of the plurality of devices,
 utilizing the traffic inspection‐   Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 related information;                any):

                                     Note: The anti‐intrusion software includes signatures/policies that are triggered by some events,
                                     and that are not triggered by other events, so that only malicious events (relevant to the device’s
                                     operating system) trigger a response.

                                     “Detect and Block Exploit Attempts

                                     Cisco AMP for Networks builds on the Cisco Firepower Next‐Generation Intrusion Prevention
                                     System (NGIPS). When the system is deployed in line, it detects and blocks client‐side exploit
                                     attempts that can lead to malicious file downloads, commonly referred to as drive‐by attacks.
                                     The NGIPS system can also protect against other vulnerability exploit attempts aimed at web
                                     browsers, Adobe Acrobat, Java, Flash, and other commonly targeted client applications. Acting as



                                                                                                                                  Page 41
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 43 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                       Applicability
                                  early as possible in the attack chain, the system attempts to limit collateral damage and avoid
                                  costly cleanup efforts.”
                                  https://www.cisco.com/c/en/us/products/collateral/security/amp‐appliances/datasheet‐c78‐
                                  733182.html (emphasis added)

                                  “Exploit Prevention (Connector version 6.0.5 and later)

                                  The AMP for Endpoints Exploit Prevention engine defends your endpoints from memory injection
                                  attacks commonly used by malware and other zero‐day attacks on unpatched software
                                  vulnerabilities. When it detects an attack against a protected process it will be blocked and
                                  generate an event but there will not be a quarantine. You can use Device Trajectory to help
                                  determine the vector of the attack and add it to a Custom Detections ‐ Simple list.

                                  To enable the exploit prevention engine, go to Modes and Engines in your policy and select Audit
                                  or Block mode. Audit mode is only available on AMP for Endpoints Windows Connector 7.3.1 and
                                  later. Earlier versions of the Connector will treat Audit mode the same as Block mode.”
                                  Cisco AMP for Endpoints User Guide, Chapter 7,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “AMP for Endpoints Premier subscriptions include Cisco SecureX Threat Hunting. Cisco SecureX
                                  Threat Hunting leverages the expertise of both Talos and the Cisco AMP Efficacy Research Team
                                  to help identify threats found within the customer environment. It is an analyst‐centric process
                                  that enables organizations to uncover hidden advanced threats missed by automated
                                  preventative and detective controls. Once threats are detected, customers are notified so they
                                  can begin remediation.
                                  ...



                                                                                                                           Page 42
                          Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 44 of 60

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                          Applicability
                                      Remediation includes recommendations on actions that can or should be taken, to include
                                      pointed investigation components from the incident. Any possible mitigation measures for the
                                      specific incident may be included if applicable.”
                                      Cisco AMP for Endpoints User Guide, Chapter 28,
                                      (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                      Updated: December 14, 2020

                                      "AMP for Endpoints Exploit Prevention ...‐ Device Flow Correlation, which inspects incoming and
                                      outgoing network communications of a process/file on the endpoint and allows the enforcement
                                      of a restrictive action according to the policy." Page 13,
                                      (https://www.cisco.com/c/dam/en/us/products/collateral/security/mitre‐att‐ck‐wp.pdf) Last
                                      Updated: April 2020

 fifth instructions that are          Cisco Advanced Malware Protection (AMP) infringes claim 1 and includes fifth instructions (e.g.,
 configured to be stored on the       instructions associated with firewall software, etc.) that are configured to be stored on the at
 at least one first data storage      least one first data storage (e.g., memory on the at least one device, etc.) which is part of the at
 which is part of the at least one    least one of the plurality of devices (e.g., one of the 50+ nodes licensed to use the software, etc.)
 of the plurality of devices and      and that, when the fifth instructions (e.g., instructions associated with firewall software, etc.) are
 that, when the fifth instructions    executed by the at least one second processor, cause the at least one second processor to:
 are executed by the at least one     identify a third portion of the first vulnerability information (e.g., a third segment of the smaller
 second processor, cause the at       “sub‐set” of actual vulnerabilities relevant to a particular operating system/application/version
 least one second processor to:       thereof) that includes firewall‐related information (e.g., signature/policy updates for firewall
                                      software, etc.) that is relevant to at least one of the actual vulnerabilities (e.g., a subset of the
 identify a third portion of the      possible vulnerabilities that is relevant to the identified at least one operating system, etc.) of the
 first vulnerability information      at least one operating system (e.g., the Windows, Mac, Linux, and/or Android operating system,
 that includes firewall‐related       etc., or an application/version thereof, etc.) of the at least one of the plurality of devices (e.g.,
 information that is relevant to at   one of the 50+ nodes licensed to use the software, etc.), and that excludes other firewall‐related
 least one of the actual              information of the second vulnerability information (e.g., the larger “super‐set” list of possible

                                                                                                                                   Page 43
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 45 of 60

                                                     PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

          Claim 2 Elements                                                           Applicability
 vulnerabilities of the at least one   vulnerabilities relevant to different operating systems/applications/versions thereof) that is not
 operating system of the at least      relevant to the actual vulnerabilities (e.g., a subset of the possible vulnerabilities that is relevant
 one of the plurality of devices,      to the identified at least one operating system, etc.) of the at least one operating system (e.g.,
 and that excludes other firewall‐     the Windows, Mac, Linux, and/or Android operating system, etc., or an application/version
 related information of the            thereof, etc.) of the at least one of the plurality of devices (e.g., one of the 50+ nodes licensed to
 second vulnerability information      use the software, etc.),
 that is not relevant to the actual
 vulnerabilities of the at least one   Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 operating system of the at least      any):
 one of the plurality of devices,
                                       Note: As set forth below, a subset of firewall updates (e.g., firewall‐related isolation information,
                                       etc.) are communicated to the Connectors.

                                       “AMP for Endpoints Console 5.4.20191001

                                       New
                                         Beta ‐ Endpoint Isolation IP Allow lists: there is a new Endpoint Isolation IP Allow list type
                                           under Outbreak Control > Network ‐ IP Block & Allow Lists.
                                            IP lists with no ports and less than 200 IP addresses that are connected to Endpoint
                                               Isolation in policies will be migrated; IP lists that don’t meet these criteria will not be
                                               migrated and will need to be recreated as Endpoint Isolation IP Allow lists and added to
                                               the Endpoint Isolation policy.
                                            Policies and groups using the Endpoint Isolation IP Allow lists will appear in the IP List
                                               details panel. All new IP allow lists for Endpoint Isolation must be created using this new
                                               list type.”
                                       Cisco AMP for Endpoints Release Notes, October 1, 2019 Update
                                       (https://docs.amp.cisco.com/Release%20Notes.pdf)


                                                                                                                                     Page 44
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 46 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                               Applicability
                                  “AMP for Endpoints Windows Connector 7.0.5

                                  New
                                   • Endpoint Isolation is a feature that lets you block incoming and outgoing network activity on
                                      a Windows computer to prevent threats such as data exfiltration and malware propagation.
                                   • System Process Protection notifications
                                       are less verbose. (CSCvn41948)
                                       are no longer sent when the process in question is excluded by process exclusions.
                                          (CSCvo90440)”
                                  Cisco AMP for Endpoints Release Notes, October 8, 2019 Update
                                  (https://docs.amp.cisco.com/Release%20Notes.pdf)

                                  “Blocked List Data Source enables you to select the IP blocked lists your Connectors use. If you
                                  select Custom, your Connectors will only use the IP blocked lists you have added to the policy.
                                  Choose Cisco to have your Connectors only use the Cisco Intelligence Feed to define malicious
                                  sites. The Cisco Intelligence Feed represents IP addresses determined by Talos to have a poor
                                  reputation. All the IP addresses in this list are flushed every 24 hours. If Talos continues to
                                  observe poor behavior related to an address it will be added back to the list. The Custom and
                                  Cisco option will allow you to use both the IP blocked lists you have added to the policy and the
                                  Cisco Intelligence Feed.”
                                  Cisco AMP for Endpoints User Guide, Chapter 4,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  Note: Following is evidence of other update servers (other than the AMP Update Server):

                                  “North America Firewall Exceptions



                                                                                                                            Page 45
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 47 of 60

                                               PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                     Applicability
                                  Organizations located in North America must allow connectivity from the Connector to the
                                  following servers over HTTPS (TCP 443):
                                   • Event Server ‐ intake.amp.cisco.com
                                   • Management Server ‐ mgmt.amp.cisco.com
                                   • Policy Server ‐ policy.amp.cisco.com
                                   • Error Reporting ‐ crash.amp.cisco.com
                                   • Endpoint IOC Downloads ‐ ioc.amp.cisco.com
                                   • Advanced Custom Signatures ‐ custom‐signatures.amp.cisco.com
                                   • Connector Upgrades ‐ upgrades.amp.cisco.com (TCP 80 and 443)
                                   • Remote File Fetch ‐ rff.amp.cisco.com
                                  To allow the Connector to communicate with Cisco cloud servers for file and network disposition
                                  lookups the firewall must allow the clients to connect to the following server over TCP 443:
                                   • Cloud Host ‐ cloud‐ec.amp.cisco.com
                                  For AMP for Endpoints Windows version 5.0 and higher you will need to use the following Cloud
                                  Host address and enrollment server (both TCP 443) instead:
                                   • Cloud Host ‐ cloud‐ec‐asn.amp.cisco.com
                                   • Enrollment Server ‐ enrolment.amp.cisco.com
                                  If you have TETRA enabled on any of your AMP for Endpoints Connectors you must allow access
                                  to the following server over TCP 80 and 443 for signature updates:
                                   • Update Server ‐ tetra‐defs.amp.cisco.com
                                  To use Orbital on your AMP for Endpoints Connectors, you must allow access to the following
                                  servers over TCP 443:
                                   • Orbital Updates ‐ orbital.amp.cisco.com
                                   • Orbital Queries ‐ ncp.orbital.amp.cisco.com
                                   • Orbital Installer ‐ update.orbital.amp.cisco.com
                                  If you have Behavioral Protection enabled on your AMP for Endpoints Windows Connectors you
                                  need to allow access to the following server over TCP 443 for signature updates:
                                   • Behavioral Protection Signatures ‐ apde.amp.cisco.com”


                                                                                                                         Page 46
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 48 of 60

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                    Applicability
                                    Cisco AMP for Endpoints User Guide, Chapter 7,
                                    (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                    Updated: December 14, 2020

                                    “Cisco‐Maintained Exclusions

                                    Cisco‐Maintained Exclusions are created and maintained by Cisco to provide better compatibility
                                    between the AMP for Endpoints Connector and antivirus, security, or other software. Click the
                                    Cisco‐Maintained Exclusions button to view the list of exclusions. These cannot be deleted or
                                    modified and are presented so you can see which files and directories are being excluded for
                                    each application. These exclusions may also be updated over time with improvements and new
                                    exclusions may be added for new versions of an application. When one of these exclusions is
                                    updated, any policies using the exclusion will also be updated so the new exclusions are pushed
                                    to your Connectors.

                                    Each row displays the operating system, exclusion set name, the number of exclusions, the
                                    number of groups using the exclusion set, and the number of computers using the exclusion set.
                                    You can use the search bar to find exclusion sets by name, path, extension, threat name, or SHA‐
                                    256. You can also filter the list by operating system by clicking on the respective tabs.”
                                    Cisco AMP for Endpoints User Guide, Chapter 3,
                                    (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                    Updated: December 14, 2020

 identify a third occurrence of     Cisco Advanced Malware Protection (AMP) infringes claim 1 and is configured to identify a third
 the plurality of occurrences in    occurrence (e.g., a third discrete event that triggers at least one of the signature/policy updates
 connection with the at least one   for the firewall software, etc.) of the plurality of occurrences in connection with the at least one
 of the plurality of devices, and   of the plurality of devices (e.g., one of the 50+ nodes licensed to use the software, etc.), and



                                                                                                                                Page 47
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 49 of 60

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                     Applicability
                                    Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                    any):

                                    “Correlate discrete events into coordinated attacks: Cisco AMP for Networks illustrates the risk
                                    associated with an ongoing attack. It provides automated and prioritized lists of potentially
                                    compromised devices with combined security event data from multiple event sources.”
                                    https://www.cisco.com/c/en/us/products/collateral/security/amp‐appliances/datasheet‐c78‐
                                    733182.html (emphasis added)

 cause a determination whether      Cisco Advanced Malware Protection (AMP) infringes claim 1 and is configured to cause a
 the at least one of the actual     determination whether the at least one of the actual vulnerabilities relevant to the firewall‐
 vulnerabilities relevant to the    related information (e.g., signature/policy updates for firewall software, etc.) is susceptible to
 firewall‐related information is    being taken advantage of by the third occurrence (e.g., the third discrete event that triggers at
 susceptible to being taken         least one of the signature/policy updates for the firewall software, etc.) identified in connection
 advantage of by the third          with the at least one of the plurality of devices (e.g., one of the 50+ nodes licensed to use the
 occurrence identified in           software, etc.), utilizing the firewall‐related information (e.g., signature/policy updates for
 connection with the at least one   firewall software, etc.); and
 of the plurality of devices,
 utilizing the firewall‐related     Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 information; and                   any):

                                    Note: The firewall software includes signatures/policies that are triggered by some events, and
                                    that are not triggered by other events, so that only malicious events (relevant to the device’s
                                    operating system) trigger a response.

                                    “Firewall Connectivity



                                                                                                                               Page 48
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 50 of 60

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                        Applicability
                                    To allow the AMP for Endpoints Connector to communicate with Cisco systems, the firewall must
                                    allow the clients to connect to certain servers over specific ports. There are three sets of servers
                                    depending on where you are located: one for the European Union, one for Asia Pacific, Japan,
                                    and Greater China, and one for the rest of the world.

                                    IMPORTANT! If your firewall requires IP address exceptions, see this Cisco TechNote.”
                                    Cisco AMP for Endpoints User Guide, Chapter 7,
                                    (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                    Updated: December 14, 2020

                                    “AMP for Endpoints Windows Connector 7.0.5

                                    New
                                     • Endpoint Isolation is a feature that lets you block incoming and outgoing network activity on
                                        a Windows computer to prevent threats such as data exfiltration and malware propagation.
                                     • System Process Protection notifications
                                         are less verbose. (CSCvn41948)
                                         are no longer sent when the process in question is excluded by process exclusions.
                                            (CSCvo90440)”
                                    Cisco AMP for Endpoints Release Notes, October 8, 2019 Update
                                    (https://docs.amp.cisco.com/Release%20Notes.pdf)

 sixth instructions that, when      Cisco Advanced Malware Protection (AMP) infringes claim 1 and includes sixth instructions (e.g.,
 executed by at least one third     Endpoints Console‐related instructions embedded in a web page accessible via a browser for
 processor of an administrator      accessing the AMP for Endpoints Console, etc.) that, when executed by at least one third
 computer, cause the at least one   processor of an administrator computer (e.g., a machine with a browser for accessing the AMP
 third processor to:                for Endpoints Console, etc.), cause the at least one third processor to: in response to
                                    administrator action (e.g., user input, etc.), cause setting, before the first occurrence (e.g., the

                                                                                                                                Page 49
                            Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 51 of 60

                                                      PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

          Claim 2 Elements                                                             Applicability
 in response to administrator          first discrete event that triggers at least one of the signature/policy updates for the anti‐virus
 action, cause setting, before the     software, etc.), of a first policy (e.g., a policy for anti‐virus software, etc.) for the third instructions
 first occurrence, of a first policy   (e.g., instructions associated with anti‐virus software, etc.) that is applied to a group including
 for the third instructions that is    each of the plurality of devices (e.g., 50+ nodes licensed to use the software, etc.) that has the at
 applied to a group including          least one operating system (e.g., the Windows, Mac, Linux, and/or Android operating system,
 each of the plurality of devices      etc., or an application/version thereof, etc.) installed thereon,
 that has the at least one
 operating system installed            Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 thereon,                              any):

                                       “System Requirements

                                       To access the AMP for Endpoints Console, you will need one of the following Web browsers:
                                        • Internet Explorer 11 or higher
                                        • Microsoft Edge 38.14393 or higher
                                        • Mozilla Firefox 14 or higher
                                        • Apple Safari 6 or higher
                                        • Google Chrome 20 or higher”
                                       Cisco AMP for Endpoints User Guide, Chapter 1,
                                       (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                       Updated: December 14, 2020

                                       “Policy Summary

                                       Click on a policy to toggle between its expanded settings and collapsed view or use the Expand
                                       and Collapse All buttons at the top right of the list to do the same for all the policies on the page.




                                                                                                                                         Page 50
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 52 of 60

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                      Applicability




                                  View Changes will take you to a filtered view of the Audit Log showing all the changes for that
                                  specific policy. You can also use View All Changes at the top of the page to show changes to all
                                  policies.

                                  Click Edit to modify an existing policy or click Duplicate if you want to create a new policy with
                                  the same settings.”
                                  Cisco AMP for Endpoints User Guide, Chapter 4,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020




                                                                                                                             Page 51
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 53 of 60

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

          Claim 2 Elements                                                          Applicability
 in response to administrator         Cisco Advanced Malware Protection (AMP) infringes claim 1 and is configured to, in response to
 action, cause setting, before the    administrator action (e.g., user input, etc.), cause setting, before the second occurrence (e.g., the
 second occurrence, of a second       second discrete event that triggers at least one of the signature/policy updates for the intrusion‐
 policy for the fourth instructions   detection software, etc.), of a second policy (e.g., a policy for intrusion‐detection software, etc.)
 that is applied the group            for the fourth instructions (e.g., instructions associated with intrusion‐detection software, etc.)
 including each of the plurality of   that is applied the group including each of the plurality of devices (e.g., 50+ nodes licensed to use
 devices that has the at least one    the software, etc.) that has the at least one operating system (e.g., the Windows, Mac, Linux,
 operating system installed           and/or Android operating system, etc., or an application/version thereof, etc.) installed thereon,
 thereon,
                                      Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                      any):

                                      “Policy Summary

                                      Click on a policy to toggle between its expanded settings and collapsed view or use the Expand
                                      and Collapse All buttons at the top right of the list to do the same for all the policies on the page.




                                                                                                                                   Page 52
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 54 of 60

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                      Applicability




                                  View Changes will take you to a filtered view of the Audit Log showing all the changes for that
                                  specific policy. You can also use View All Changes at the top of the page to show changes to all
                                  policies.

                                  Click Edit to modify an existing policy or click Duplicate if you want to create a new policy with
                                  the same settings.”
                                  Cisco AMP for Endpoints User Guide, Chapter 4,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020




                                                                                                                             Page 53
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 55 of 60

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

          Claim 2 Elements                                                           Applicability
 in response to administrator         Cisco Advanced Malware Protection (AMP) infringes claim 1 and is configured to, in response to
 action, cause setting, before the    administrator action (e.g., user input, etc.), cause setting, before the third occurrence (e.g., the
 third occurrence, of a third         third discrete event that triggers at least one of the signature/policy updates for the firewall
 policy for the fifth instructions    software, etc.), of a third policy (e.g., a policy for firewall software, etc.) for the fifth instructions
 that is applied to the group         (e.g., instructions associated with firewall software, etc.) that is applied to the group including
 including each of the plurality of   each of the plurality of devices (e.g., 50+ nodes licensed to use the software, etc.) that has the at
 devices that has the at least one    least one operating system (e.g., the Windows, Mac, Linux, and/or Android operating system,
 operating system installed           etc., or an application/version thereof, etc.) installed thereon, and
 thereon, and
                                      Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                      any):

                                      “Policy Summary

                                      Click on a policy to toggle between its expanded settings and collapsed view or use the Expand
                                      and Collapse All buttons at the top right of the list to do the same for all the policies on the page.




                                                                                                                                       Page 54
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 56 of 60

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                      Applicability




                                  View Changes will take you to a filtered view of the Audit Log showing all the changes for that
                                  specific policy. You can also use View All Changes at the top of the page to show changes to all
                                  policies.

                                  Click Edit to modify an existing policy or click Duplicate if you want to create a new policy with
                                  the same settings.”
                                  Cisco AMP for Endpoints User Guide, Chapter 4,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020




                                                                                                                             Page 55
                          Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 57 of 60

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 2 Elements                                                         Applicability
 cause the utilization of the        Cisco Advanced Malware Protection (AMP) infringes claim 1 and is configured to cause the
 different occurrence mitigation     utilization of the different occurrence mitigation actions of the diverse occurrence mitigation
 actions of the diverse              types (e.g., firewall software‐, intrusion detection software‐, anti‐virus software‐related actions,
 occurrence mitigation types,        etc.), including the firewall‐based occurrence mitigation type (e.g., applying signature/policy
 including the firewall‐based        updates for firewall software, etc.) and the other occurrence mitigation type (e.g., applying
 occurrence mitigation type and      signature/policy updates for intrusion‐detection software, etc.), across the plurality of devices
 the other occurrence mitigation     (e.g., 50+ nodes licensed to use the software, etc.) for occurrence mitigation by preventing the
 type, across the plurality of       advantage being taken of the actual vulnerabilities utilizing the different occurrence mitigation
 devices for occurrence              actions of the diverse occurrence mitigation types (e.g., firewall software‐, intrusion detection
 mitigation by preventing the        software‐, anti‐virus software‐related actions, etc.) across the plurality of devices (e.g., 50+ nodes
 advantage being taken of the        licensed to use the software, etc.).
 actual vulnerabilities utilizing
 the different occurrence            Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 mitigation actions of the diverse   any):
 occurrence mitigation types
 across the plurality of devices.    “Policy Summary

                                     Click on a policy to toggle between its expanded settings and collapsed view or use the Expand
                                     and Collapse All buttons at the top right of the list to do the same for all the policies on the page.




                                                                                                                                  Page 56
                         Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 58 of 60

                                                PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

        Claim 2 Elements                                                      Applicability




                                  View Changes will take you to a filtered view of the Audit Log showing all the changes for that
                                  specific policy. You can also use View All Changes at the top of the page to show changes to all
                                  policies.

                                  Click Edit to modify an existing policy or click Duplicate if you want to create a new policy with
                                  the same settings.”
                                  Cisco AMP for Endpoints User Guide, Chapter 4,
                                  (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                  Updated: December 14, 2020

                                  “Outbreak Control

                                                                                                                             Page 57
                          Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 59 of 60

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

         Claim 2 Elements                                                        Applicability

                                     The Outbreak Control menu contains items related to controlling outbreaks in your network.
                                      • Custom Detections
                                         o Simple to convict files that are not yet classified.
                                         o Advanced to create signatures that will detect parts of the Portable Executable (PE) file.
                                         o Android to warn of new threats or unwanted apps.
                                      • Application Control
                                         o Blocked Lists to stop executables from running.
                                         o Allowed Lists to create lists of applications that will not be wrongly detected.
                                      • Network
                                         o IP Blocked & Allowed Lists allow you to explicitly detect or allow connections to specified
                                             IP addresses.
                                      • Endpoint IOC
                                         o Initiate Scan to schedule and start IOC scans on your AMP for Endpoints Connectors
                                             (Administrator only).
                                         o Installed Endpoint IOCs to upload new endpoint IOCs and view installed endpoint IOCs
                                             (Administrator only).
                                         o Scan Summary to view the results of endpoint IOC scans.
                                      • Automated Actions
                                         o Automated Actions lets you set actions that automatically trigger when a specified event
                                             occurs on a computer.”
                                     Cisco AMP for Endpoints User Guide, Chapter 1,
                                     (https://docs.amp.cisco.com/en/A4E/AMP%20for%20Endpoints%20User%20Guide.pdf) Last
                                     Updated: December 14, 2020


Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in
any manner. For example, the notes and/or cited excerpts, may or may not be supplemented or substituted with different


                                                                                                                                Page 58
                           Case 6:21-cv-00337-ADA Document 1-5 Filed 04/07/21 Page 60 of 60

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,893,066, Claims 1 and 2: Cisco Advanced Malware Protection (AMP) for Endpoints

excerpt(s) of the relevant reference(s), as appropriate. Further, to the extent any error(s) and/or omission(s) exist herein, all rights
are reserved to correct the same in connection with any subsequent correlations.




                                                                                                                                  Page 59
